﻿Mr. President, at the outset I should like to express to you our congratulations on your election to the high office of President of the thirty-fifth session of the General Assembly. Your vast experience and the outstanding qualities that you have exhibited in the realm of multilateral diplomacy ensure your ability to keep a firm grasp on the helm of the Assembly during this stormy period.
53.	Al the opening of this session a new State joined the ranks of the United Nations: Saint Vincent and the Grenadines. On behalf of the Government and people of Israel, I should like to welcome it to the Organization and wish it all prosperity and success as an independent and sovereign Stale.
54,	To my very grout regret, it is not possible to express satisfaction at the condition of the United Nations today, either in general or from the specific perspective of my country. Indeed, it is questionable whether there remains much similarity or correlation between the noble ideals, principles and purposes which guided the founding fathers of the United Nations and the reality prevailing in the Organization today. The founders of this Organization saw in their vision a forum and a framework for the achievement and maintenance of peace between nations after the horrific experience of the Second World War, a horror which they had experienced at first hand.
55.	Perhaps the most cynical expression of the gap between the original vision and the reality prevailing in the United Nations today has been the refusal of this Organization, ostensibly dedicated to the peaceful settlement of disputes, to adopt and encourage the Camp David accords' and the subsequent Peace Treaty, which brought to an end decades of hostilities between Israel and Egypt and raised the possibility of expanding the peace process to embrace all of Israel's neighbours. This Organization, whose principal purpose is the promotion of peace among nations, has thus betrayed its own raison d'etre by rejecting an historic step towards peace and by playing into the hands of the enemies of peace, the rejectionists and the warmongers.
56. This unhappy phenomenon is not confined to the General Assembly. Out of the 18 debates which have been conducted thus far during 1980 in the Security Council, nine were devoted to subjects involving my country. Is there anyone who seriously believes that half of the world's international problems today are connected with Israel? We need only glance at a map of our region, the Middle East—which is just one region of the world—to sec that it is riddled from length to breadth with countless conflicts between States, between ethnic minorities and between different religious groups. Virtually all those conflicts have a history and a dynamic of their own, totally divorced from the Arab-Israeli conflict.
57. By way of illustration. I need only mention the situation in Afghanistan and. of course, the full-scale war between Iran and Iraq—a worrying outbreak of hostilities which has wide-ranging implications. That war between two States ruled by extremist, irresponsible and trigger-happy regimes threatens both regional and international security by putting at risk much of the world's regular supply of oil, That war, a struggle between two Moslem States, demolishes, in our opinion, the naive and groundless belief that the world's oil supply is dependent on a pro-Arab solution to the dispute between Israel and its neighbours. It has become all too clear that the solution of the Arab-Israeli conflict will not provide any miracle cure for the region as a whole or eliminate the many other grave conflicts raging in it. The ability of the United Nations to work for an end to the bloodshed in Iraq and Iran will be a yardstick of the Organization's ability to continue to fulfil its role for the encouragement and maintenance of peace.
58.	Important tasks have been allotted to the United Nations. Besides its role in the preservation of international peace and security, it also has a vital role to play in other spheres which require our earnest attention, in particular through the specialized agencies established for various purposes. But even the specialized agencies have been gravely compromised by the plague of politicization. Business-like debates and deliberations in them have become increasingly difficult—if not all but impossible to conduct—to the grave detriment not only of the agencies themselves but also of those whom they were set up to serve.
59.	While I am bound to express deep regret at the condition of the United Nations today. I must also express the hope that all Members of the Organization which share our concern and feelings of responsibility for its future will intensify their efforts both to bring the United Nations back to the ideals of its founders and to channel the specialized agencies back to their specific areas of concern.
60.	Among the subjects which have rightly been given a prominent place in the agenda of the United Nations are the state of the world's economy and the relations between the industrialized and the developing nations. The convening of the recent eleventh special session of the General Assembly attests to this fact. Israel took part in that special session with the intention of making a constructive contribution to its work. We therefore share the disappointment over the results of that event, which were not adequate. We sincerely hope that in the near future the efforts to have a constructive dialogue rather than confrontation will be resumed, so that those whose needs are greatest will not suffer the most.
61.	Despite our small size and limited resources, we have for decades devoted far greater efforts than might have been expected to assisting nations of the third world in the development of their economies and societies. Israel has shared freely the know-how which it has developed, as well as its experience as a small State in an arid and subtropical region, which has enabled us to make great strides over a period of a few short years.
62.	The problems encountered by Israel in the course of its social and economic development are similar to the problems facing much of the developing world today. Many of the solutions worked out in Israel can be applied directly by others. Despite the disappointments which my country has experienced, Israel continues to have deep sympathy for the struggle of the developing countries to ameliorate and advance the condition of their peoples and economies. Israel stands ready to continue to give of its know-how and to take a vigorous and constructive part in the efforts of the international community in the spheres of health, social services, agriculture, development of new and renewable sources of energy, and in every other sphere to which we can contribute.
63.	From this rostrum I should like to give expression to the anguish of our Jewish brothers in various parts of the globe. There is, it would seem, no end to the pain of the Jew in history. The suffering and persecution continue even today. And we, the people of Israel, feel responsible for the lot of every Jew who suffers anywhere.
64.	In the last year additional harsh limitations have been imposed on Jews who seek to leave the Soviet Union and emigrate to the State of Israel. Those restrictions conflict with the most basic human and national rights of peoples, and we are in duty bound to echo the cries of the Jews in the Soviet Union and appeal to the Government of that country to remove the restrictions and facilitate the immigration of Jews to Israel.
65.	We must also express anxiety over the condition of the tortured Jewish community in Syria, whose human rights are severely curtailed, and many of whom have been imprisoned and have had their property impounded. I would thus also appeal to the Government of Syria to respect the basic-human rights of its Jewish community, which it holds as hostages and which it prevents from leaving.
66.	The Jews of Iran have suffered painfully in recent months, and their situation is deteriorating from day to day. Many Jews have been thrown in gaol; others have been given the death sentence, in most cases on "charges" of contact with Israel. We know of the difficulties in dealing with the present regime in Iran, to which fundamental concepts of human rights and the norms of international relations seem foreign. But we hope that sight will not be lost of the situation of the Jews there who are perhaps among the most vulnerable of the minorities in that troubled land.
67.	Two years ago a development took place in the Middle East—a breakthrough which can appropriately be called historic. After serious negotiations between the parties, with the active and important participation of the United States, the Camp David framework and the subsequent Israeli-Egyptian Peace Treaty were signed by the leaders of the two countries and witnessed by the President of the United States. Israel made major concessions and took considerable risks by signing those agreements, l.et me cite only our withdrawal from the oilfields in Sinai, for there is no need for me to waste words on the significance and implications of that step in this day and age. Similarly I need only point to the strategic depth in Sinai which Israel has relinquished, as well as to the advanced air bases located in Sinai, the evacuation of which will be implemented in due course in accordance with the terms of the Peace Treaty.
68.	Israel believed that its concessions and sacrifices would be met with appreciation and understanding by the world community and that a long-awaited breakthrough would be achieved on the international scene. Not only has that not come about, but many countries in the world have spared no effort to destroy that hard-won peace, and Israel continues to be the object of unending accusations and attacks.
69.	Nevertheless, the decision and determination of Israel remain firm to continue on the road to peace. Thus, in accordance with the Camp David framework, negotiations have taken place for the attainment of full autonomy for the Palestinian Arab inhabitants of Judaea. Samaria and the Gaza District.
70.	Substantial progress has been achieved in these talks in certain fields, but the talks have, it is true, had their tips and downs and have even been suspended a number of times by Egypt. There is nothing exceptional or extraordinary about the difficulties encountered thus far in the progress of the talks. They reflect the complexities inherent in the subjects under discussion. The difficulties are familiar to any country which, at one time or another, has been engaged in complex negotiations involving multifaceted and long-standing problems.
71.	One area in which progress has been achieved in the negotiations is the modalities of the free elections to be held in the territories concerned. These procedures would make the proposed autonomy into one of the few—all too few— examples of free democratic process in the Middle East. Progress has also been achieved in the area of powers and responsibilities of the autonomy covering many aspects of the everyday life of the inhabitants of the territories in question.
72.	We certainly believe that autonomy can and must be established. All the parties to the Camp David framework are convinced that the process set out in that framework is the only one which is within the realm of the possible. All alternative suggestions for the solution of the problem at hand—ideas such as the holding of an international conference or the like—are devoid of real prospect or purpose. No one can really believe that the various elements in the Middle East which arc so much at odds with each other would attend a peace conference and achieve a positive outcome that would lead to a solution acceptable to all. Thus too the ideas entertained by the European Community, which do not take Israel's position into account, are only likely to encourage those who are opposed to peace.
73.	Those who genuinely seek peace should encourage the progress which has been achieved through the Camp David process. Let them also bear in mind and give due regard to the fact that, by proposing the idea of autonomy in Judaea, Samaria and the Gaza District, Israel has taken on itself great risks for the sake of peace.
74.	We hope that the autonomy talks will be resumed in the near future. We also hope that the process of normalization of relations between Israel and Egypt will be intensified and will serve as the best possible proof and a living symbol of the fact that peace can and must take the place of war. The full significance of these peaceful relations should be grasped for what they are—and for what they may lead to—as the very corner-stone for peace in the region.
75. The leaders of Israel and Egypt have reiterated time and again their mutual commitment to the proposition that there will be no more war. Let us hope that the change which has come about in the Middle East with the signing of peace will be the opening for a positive and long-lasting transformation in the history of our conflict-ridden area. The strict adherence to the agreements by Israel, in accordance with their letter and spirit alike, is a guarantee of the continuation of the peace process. However, by itself it is not enough. We hope that all the others involved will act in the same way.
76. Much has been alleged against Israel in the name of the principle of self-determination for nations. We favour that concept, and we have proved that in the support that we extended to many States which have achieved their independence in our generation, in Africa, Asia and elsewhere. The Governments of those States and their peoples know that full well. But there is no connection between that principle and the perverted attempt to turn self-determination into the basis for the destruction of the Stale of Israel, as certain States are endeavouring to do. Anyone who is familiar with the ideology and the terminology of the murder organization that calls itself the PLO, as well as with the declarations of the various Arab rejectionist States, can see beyond all doubt that the term "self-determination", as they use it, is nothing more than a euphemism for the destruction of Israel.
77.	It should not be forgotten that the Palestinian Arabs have achieved their self-determination in Jordan, a State which is the Arab State in Palestine, by virtue of its history, territory, population, culture and all aspects of its national life. The establishment of a second Palestinian Arab Slate by distorting the principle of self-determination means the creation of an extremist and hostile base opposed to the very-existence of Israel. Hence we will not agree to a distorted form of self-determination, which in reality implies self-destruction for our ancient nation deeply rooted in its own land.
78.	The programme of autonomy which we have proposed for the Palestinian Arab inhabitants of Judaea, Samaria and the Gaza District, as accepted in principle in the Camp David frameworks, is the first practical proposal to be advanced to provide a dignified solution for the needs of the Arab population of those areas. It comes in place of all the empty declarations with which the Palestinian Arabs concerned have deluded themselves and have been deluded by other States and organizations over the years.
79.	One of the most vivid expressions of the rejection of all peace proposals by the Arab rejectionist States is to be seen in their unprecedented military build-up and in the armaments which they have received in recent years from the Soviet bloc or purchased from the United States and Western Europe. In the course of the last three years, orders for arms purchases by the larger Arab States have reached astronomic sums. The quantities of arms that were actually supplied have been equally staggering. There is no precedent for the amassing of arms on this scale in our region. Those arms are designated first and foremost for use against Israel. But the implications of that vast array of armaments are not confined to my country alone. It also serves to inject war into the area at large.
80.	We call upon the United Nations to take due note of the military build-up by the Arab rejectionist States and to urge them to decrease their armament. For our part, we are prepared to lend a hand in any joint effort to bring about the limitation of arms in our region which is poised on top of a volcano.
81. I should like to address myself to another crucial aspect of disarmament. Israel has consistently supported resolutions of the General Assembly aimed at preventing the spread of nuclear weapons. This global problem, we believe, can best be solved by means of negotiated regional arrangements. Hence, since 1975, Israel has consistently advocated the establishment of a nuclear-weapon-free zone in the Middle East on the Tlatelolco model. Israel believes that an international conference of all the Slates in the region and adjacent to our region should be held, leading to the conclusion of a formal, contractual, multilateral convention among all States of the region.
82.	We hope that in the course of this General Assembly, we shall find a suitable opportunity to give concrete expression to our views on this matter. In the meantime, I should like to reiterate my Government's position, which is that Israel will not be the first to introduce nuclear weapons into the Arab-Israeli dispute.
83.	In the last months, Jerusalem has been the object of attacks on Israel in various international forums. There has been much hypocrisy and cynicism in those attacks, For, truth to tell, never has the situation of the various religions represented in Jerusalem been better than that prevailing since the unification of the city by Israel in 1967. For 19 years, between 1948 and 1967, the eastern part of the city was under Jordanian occupation and barbed wire divided it in two. Places holy to the Jews were maliciously desecrated. Ancient synagogues and cemeteries were destroyed in a barbaric manner, and Jews were denied access to the Holy Places which are the spiritual life-blood of the Jewish people. It is not out of place to remark that the Moslem Arab citizens of Israel were also denied access to their Holy Places during that ignoble period. And where, I am bound to ask, was the voice of this Organization during that period".' Not once was it raised in condemnation of those illegal acts.
84.	On the other hand, since 1967. all—irrespective of religion and nationality—have been accorded free access to the city of Jerusalem and the possibility of worshipping at the Holy Places and shrines revered by them. Israel has assured the free and unfettered observance of the religious rites of all members of all faiths, who also administer their religious lives and their Holy Places without any outside interference. That is the truth well known to everyone who lives in Jerusalem and to everyone who has visited the city. There is no substance or basis to any claim to the contrary.
85.	There is no need for me to dwell at length on the bond between the Jewish people and Jerusalem. The Jewish people is the only people which has made Jerusalem its capital since it appeared as a nation on the stage of human history. Throughout the many years of exile inflicted on it. The Jewish people prayed three times a day, every day, for its restoration to Jerusalem.
86. For the last 150 years there has been a Jewish majority in Jerusalem. Whoever seeks to sever Jerusalem from Israel seeks to decapitate the Jewish people. We hope that nations that seek peace and know the reality which prevails in Jerusalem today will respect the city as the sovereign capital of Israel; a city which will not be divided again, in the same way as Israel respects the Holy Places of all religions and their freedoms in the city.
87.	I wish to conclude with a call in the spirit of the Prophets of Israel, who were a light and an inspiration for much of mankind. My call is for peace—peace which is at the very basis of the existence of the United Nations.
88.	We in Israel yearn for peace. We have done so since the first day of the restoration of our national sovereignty—in our Declaration of Independence, which was issued on the very day that the State of Israel was founded in 1948. In that Declaration, we extend the hand of peace and good neighbourliness to all the States around us and all their peoples. We have taken far-reaching steps and have made huge sacrifices for the sake of peace. But peace with Israel does not mean peace without Israel, or peace at its expense. Nor does it mean peace with a weak Israel deprived of its capital and with its wings clipped from the security and geostrategic viewpoints. With such an Israel peace will not be attained, because a weak Israel will be an object of unceasing attacks and destructive designs.
89.	I wish to call upon the Arab States which are our neighbours, and also upon the Palestinian Arabs living in Judaea, Samaria and the Gaza District, to follow the dictates of reason and to join the peace process. I wish to call upon the other nations of the world to support this course and to prevail upon the Arab States to adopt it. The world at large, and not merely our region alone, will benefit from this.
